UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-6930


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

KENDRICK BAHAM,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Elizabeth City.    James C. Fox,
Senior District Judge. (2:06-cr-00001-F-1; 2:12-cv-00003-F)


Submitted:   November 13, 2012              Decided: November 15, 2012


Before NIEMEYER, GREGORY, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kendrick Baham, Appellant Pro Se.      Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kendrick Baham seeks to appeal the district court’s

order denying relief on his 28 U.S.C.A. § 2255 (West Supp. 2012)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a     certificate     of   appealability.         28     U.S.C.

§ 2253(c)(1)(B) (2006).           A certificate of appealability will not

issue     absent     “a     substantial    showing     of    the    denial    of    a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2006).             When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating    that   reasonable       jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.              Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.   Cockrell,   537    U.S.    322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                      Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Baham has not made the requisite showing.                     Accordingly, we

deny a certificate of appealability and dismiss the appeal.                        We

dispense     with        oral   argument    because    the    facts    and     legal
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           DISMISSED




                                3